UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4601
STACEY WILLIAM BENSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-99-277)

                   Submitted: February 27, 2003

                      Decided: April 15, 2003

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

David B. Betts, LAW OFFICES OF DAVID B. BETTS, Columbia,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, E. Jean Howard, Assistant United States Attorney, Green-
ville, South Carolina, for Appellee.
2                      UNITED STATES v. BENSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Stacey W. Benson appeals his conviction for a violation of 18
U.S.C. § 924(c) (2000).* In May 1999, Benson was indicted for pos-
session with intent to distribute cocaine, cocaine base, and marijuana,
in violation of 21 U.S.C. § 841 (2000) (Count I); possession of a fire-
arm by a convicted felon, in violation of 18 U.S.C. § 922(g) (2000)
(Count II); and use of firearm in relation to a drug trafficking crime,
in violation of 18 U.S.C. § 924(c) (2000) (Count III). Benson signed
a written plea agreement with the Government whereby he agreed to
plead guilty to counts I and III of the indictment. In exchange, the
Government withdrew prosecution of Count II. The agreement also
contained a waiver of appellate rights under both 18 U.S.C. § 3742
(2000), and a waiver of rights under 28 U.S.C. § 2255 (2000).

   On July 26, 1999, the district court conducted a mass plea hearing
in which it accepted pleas simultaneously from Benson and ten other
defendants in apparently unrelated prosecutions. After the court had
voire dired Benson pursuant to Fed. R. Crim. P. 11, the Government
provided the following factual basis in support of the § 924(c) charge:

    Your Honor, if it please the court. There was a search war-
    rant that was executed on Mr. Benson’s residence in Spar-
    tanburg. And during the search warrant, the officer—which
    was on December 18, 1998, the officers and the agents
    found a quantity of cocaine powder, cocaine base, and mari-
    juana. In addition, they found a firearm. Which Mr. Benson
    conceded that all of the above was his.

  *We note a discrepancy between the spelling of Benson’s first name
in this court with the docketing information used by the district court.
Benson has signed his first name as "Stacey" on all court documents.
Accordingly we adopt this spelling of his name.
                       UNITED STATES v. BENSON                         3
(J.A. at 42). Benson argues that this proffer is factually insufficient
to support a conviction under § 924(c). We agree.

   A conviction under § 924(c) may be supported, in relevant part, by
a finding that a defendant used or carried a firearm in relation to a
drug trafficking offense. See United States v. Mitchell, 104 F.3d 649,
652 (4th Cir. 1997). This requires that the defendant have actively
employed the firearm. See Bailey v. United States, 516 U.S. 137
(1995). Alternatively, the Government may put forth evidence that
possession of the firearm furthered a drug trafficking offense. See
United States v. Ceballos-Torres, 218 F.3d 409, 414 (5th Cir.), cert.
denied, 531 U.S. 1102 (2000). Mere possession of a firearm is insuffi-
cient. Id. The Government’s proffered evidence against Benson, how-
ever, demonstrated nothing more than his concurrent possession of
narcotics and a firearm. Moreover, in reviewing the remainder of the
record before us, we are unable to find any evidence that Benson
used, carried, or possessed the firearm in the furtherance of a drug
trafficking crime.

   The Government asks us to enforce the waiver contained in Ben-
son’s plea agreement. Although it is well settled that criminal defen-
dants may waive their statutory right of direct appeal as part of a plea
agreement with the government, see United States v. Marin, 961 F.2d
493, 496 (4th Cir. 1992), for such a waiver to be effective, the plea
agreement must be entered into knowingly and voluntarily, and the
district court must specifically inquire as to the defendant’s knowl-
edge of the waiver provision. See id. A review of the plea colloquy
discloses that the district court failed to address Benson’s waiver of
his right to appeal. Considering the totality of the circumstances, this
failure on the district court’s part renders Benson’s waiver ineffective.
See United States v. General, 278 F.3d 389, 400 (4th Cir. 2002).

   Accordingly we vacate Benson’s conviction under 18 U.S.C.
§ 924(c), and we remand the matter to the district court for further
factual findings. Should the Government establish the requisite ele-
ments of § 924(c) through supplemental Rule 11 proceedings, the dis-
trict court may reinstate Benson’s conviction under Count III of the
indictment. See United States v. Carr, 271 F.3d 172, 180-81 (4th Cir.
2001). We have reviewed Benson’s remaining claims and find them
to be without merit. Accordingly we deny relief on those claims. We
4                    UNITED STATES v. BENSON
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                     VACATED AND REMANDED